DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,692,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant's submission filed on 16 August 2022 has been entered.  Claims 1, 6, 11, 16 and 21 have been amended.  Claims 4, 5, 14 and 15 have been canceled.  Claims 1-3, 6-13 and 16-21 are currently pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
Figures 4-8 and 10 of the drawings are objected to because Figures 4-8 and 10 include color, but no petition under 37 C.F.R. § 1.84(a)(2) has been filed.

Allowable Subject Matter
Claims 1-3, 6-13 and 16-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-13 and 16-21 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses generating edge maps to merge or integrate multiple density maps as well as convolving images in order to locate a specific item in the images.  The prior art does not disclose the limitations “generating a first edge map from the first density map, the first edge map including first edge pixels defining edges in the first density pixels of the first density map; generating a second edge map from the image, the second edge map including second edge pixels defining edges in the pixels of the image; and matching the first edge pixels of the first edge map to the second edge pixels of the second edge map, the matching the first edge pixels comprising applying a convolution on the second edge map using the first edge map as a convolution kernel.”

The closest prior art being Longman et al., U.S. Publication No. 2009/0012745 discloses a system and method comprising a plurality of receivers to continuously receive radiation data from a sufficient density of geographically dispersed detectors that communicate geo-positions and photon emission counts over a network.  The data includes gamma intensities, time stamps and geo-positions.  Digital image data is generated for a geographic area by treating each photon emission data as a pixel.  An interface reports to a user when a computation analysis results in detection of a radiation signal and reports a location of at least one detector that contributed to the detection.
Wang, Suyi, Yusu Wang, and Yanjie Li. "Efficient map reconstruction and augmentation via topological methods." Proceedings of the 23rd SIGSPATIAL international conference on advances in geographic information systems. 2015, discloses a system and method for map reconstruction based on topological sampling of GPS traces.  The algorithm reconstructs road networks from GPS traces and can integrate multiple maps into a single map.  The reconstruction algorithm is based on a density field obtained from input GPS traces.  Roads in different maps may have varying confidence levels enabling the roads with higher confidence levels to have a larger influence in the final integrated road map.  Maps can also be augmented with partial more trustworthy map segments or areas.

With respect to the independent claims, the claimed limitations “generating a first edge map from the first density map, the first edge map including first edge pixels defining edges in the first density pixels of the first density map; generating a second edge map from the image, the second edge map including second edge pixels defining edges in the pixels of the image; and matching the first edge pixels of the first edge map to the second edge pixels of the second edge map, the matching the first edge pixels comprising applying a convolution on the second edge map using the first edge map as a convolution kernel” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668